Case 5:20-cr-20202-JEL-APP ECF No. 20 filed 08/27/20   PageID.136   Page 1 of 4




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


United States of America,

                        Plaintiff,      Case No. 20-20202

v.                                      Judith E. Levy
                                        United States District Judge
Eric Bledsoe                            Anthony P. Patti
                                        Magistrate Judge
                     Defendant.
________________________________/


     ORDER DENYING DEFENDANT ERIC BLEDSOE’S ORAL
                  MOTION FOR BOND

      On June 3, 2020, pursuant to a Rule 11 plea agreement, Defendant

Eric Bledsoe pled guilty to possession with intent to distribute a

controlled substance in violation of 21 U.S.C. § 841(a)(1). (ECF No. 16.)

Defendant admitted that he knowingly possessed and intended to

distribute 1.5 kilograms of cocaine. (Id at PageID.88.) Defendant’s plea

also acknowledged that Drug Enforcement Agency officers seized drug

trafficking paraphernalia and at least two handguns in connection with

his arrest. (Id. at pageID.88-89.) Defendant has been detained since
Case 5:20-cr-20202-JEL-APP ECF No. 20 filed 08/27/20   PageID.137   Page 2 of 4




March 21, 2020, and he is scheduled to be sentenced on September 22,

2020.

        During Defendant’s June 3, 2020 plea hearing, Defendant made an

oral motion for release on bond pursuant to 18 U.S.C. § 3143(a)(2).

Defendant argued that he was entitled to release because, after his

mother passed away in late 2017, he became the sole heir of his mother’s

estate and was attempting to prevent the home’s foreclosure. Defendant

argued that his release was necessary to prevent foreclosure “because

they will not talk with anyone besides [him].” The parties briefly engaged

in oral argument, and though the Court declined to grant Defendant’s

motion on June 3, the Court invited the parties to submit supplemental

briefing on the matter. The Government submitted supplemental

briefing; Defendant did not. For the following reasons, the Court

reaffirms its June 3, 2020 oral ruling, and Defendant’s bond motion is

DENIED.

        Because of the nature of Defendant’s underlying offense, he faces

mandatory pre-sentence incarceration. 18 U.S.C. § 3143(a)(2) requires

the following:

        The judicial officer shall order that a person who has been
        found guilty of an offense in a case described in subparagraph
                                      2
Case 5:20-cr-20202-JEL-APP ECF No. 20 filed 08/27/20   PageID.138   Page 3 of 4




     (A), (B), or (C) of subsection (f)(1) of section 3142 and is
     awaiting imposition of execution of sentenced be detained
     unless—

     (A)
           (i) the judicial officer finds there is a substantial
           likelihood that a motion for acquittal or new trial will be
           granted; or

           (ii) an attorney for the Government has recommended
           that no sentence of imprisonment be imposed on the
           person; and

     (B) the judicial officer finds by clear and convincing evidence
     that the person is not likely to flee or pose a danger to any
     other person or the community.

See id. This section applies to Defendant because he pled guilty to

possession with intent to distribute: an offense covered by 18 U.S.C. §

3142(f)(1)(C) for which the maximum sentence is “ten years or more [as]

prescribed in the Controlled Substances Act.” See 18 U.S.C. §

841(b)(1)(B)(ii)(II) (directing that a conviction of possession with intent

to distribute “500 grams or more of a mixture or substance containing a

detectable amount of [] cocaine . . . shall be sentenced to a term of

imprisonment which may not be less than 5 years and not more than 40

years”). Additionally, this Court took Defendant’s guilty plea, and

determined that it was knowing, voluntary, and supported by a factual



                                     3
Case 5:20-cr-20202-JEL-APP ECF No. 20 filed 08/27/20   PageID.139   Page 4 of 4




basis. Defendant would therefore have no basis for filing a motion for

acquittal or for a new trial.

     Because Defendant cannot satisfy the procedural § 3143(a)(2)

requirements for post-plea release, the Court need not discuss whether

Defendant has shown by clear and convincing evidence that he would not

be a flight risk or pose a danger to the community. The Court reaffirms

its June 3, 2020 holding, and Defendant’s motion is accordingly DENIED.

     IT IS SO ORDERED.

Dated: August 27, 2020                   s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge



                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 27, 2020.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     4
